Citation Nr: 1333083	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  05-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling until January 1, 2007, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

 


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1969, from June 1969 to June 1975, and from August 1976 to January 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from an October 2004 rating decision issued by the Regional Office (RO) in Montgomery, Alabama.  It was remanded by the Board for additional development in September 2008 and in November 2012.  

The Veteran testified at a hearing before a Veterans Law Judge in June 2005.  That judge has left the Board.  The Veteran was offered another hearing before a current Veterans Law Judge, but he did not avail himself of this opportunity.

Unfortunately, this appeal must be remanded again. The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his PTSD is more severe than reflected by current and past ratings and that he is unable to work due to PTSD.  In addition to PTSD, the Veteran is also service connected for several physical disabilities.

At the outset, the Board notes that in the January 2013 supplemental statement of the case (SSOC) the RO stated that the Veteran's claim for TDIU was moot because the Veteran had a 100 percent rating for prostate cancer.  However, this rating was not effective until June 2007 although the Veteran's claim has been pending since June 2004.  Bradley v. Peake, 22 Vet. App. 280 (2008).  We do note that the Veteran is already receiving SMC housebound benefits.  Thus, entitlement to TDIU is not moot and still must be considered.

Review of the claims file reveals that on an April 2005 VA Form 9 the Veteran alleged that he was denied enrollment in the Vocational Rehabilitation Program due to his psychiatric disability.  Since the Veteran is claiming that he is unable to work due to PTSD, any evaluations or assessments that were conducted concerning the Veteran's ability to work in connection with his application for vocational rehabilitation are relevant to his claim.  Moreover, since they are VA records, the Board has a duty to obtain these records.    

Additionally, the claims file contains a one page letter received in April 2010 that describes the Veteran's experience with his PTSD.  The letter ends in the middle of a sentence so it appears to be incomplete.  The Veteran should be given an opportunity to submit a complete copy of the letter or another written statement addressing the subjects that he intended to discuss in the letter.  

Accordingly, the case is REMANDED for the following action:

1.   Obtain a copy of the Veteran's vocational rehabilitation file, including any documents pertaining to the Veteran being found unsuitable for the program.  If these records do not exist or cannot be obtained, the attempts to obtain the records should be documented in the claims file and the Veteran should be notified of VA's inability to obtain the records.

2.  Contact the Veteran and inform him that the letter he submitted in April 2010 appears to be incomplete.  Inform him that he may submit another copy of the letter, or, if that is unavailable, he may submit another statement addressing the subject of the letter.  

3.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


